We have examined the question of jurisdiction, and are satisfied that the court has power by its process to compel the purchaser to complete the purchase by paying into court the balance of the purchase money. To turn the receivers round to a suit at common law would in a great measure defeat the objects of the parties in proceeding at equity, where it was supposed the court would have complete control over the subject matter of the suit, and was invested with adequate power to carry its orders into effect. An order must be entered that the defendant pay the balance due to the receivers into court.